,..   ,   .   '                      2:19-mj-07019-EIL # 4

      AO 93 (Rev . 11/13) Search and Seizure Warrant
                                                                          Page 1 of 8                                                            E-FILED
                                                                                                                Thursday, 04 April, 2019 11:52:45 AM
                                                                                                                       Clerk, U.S. District Court, ILCD


                                                     UNITED STATES DISTRICT COURT
                                                                                   for the
                                                                         Central District of Illinois

                             In the Matter of the Search of                           )
                         (Briefly describe the property to be searched                )
                          or identify the person by name and address)                 )      Case No.       19-MJ-   70 \()
                     Information associated with the LastPass account                 )
                  associate with stephan4096@gmail.com that is stored at              )
                            prem ises controlled by LogMeln , Inc.                    )

                                                                 SEARCH AND SEIZURE WARRANT
      To:            Any authorized law enforcement officer
               An application by a federal law enforcement officer or an attorney for the government requests the search
      of the following person or property located in the           Central            District of                Il linois
      (identify the person or describe the property to be searched and give its location):

                  See Attachment A, which is attached hereto and incorporated by reference.




              I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
      described above, and that such search will reveal (identify the person or describe the property to be seized):
          See Attachment B, which is attached hereto and incorporated by reference.




                                                                                                        ~   ~J>/2-01
                                                                                                            1        7
                      YOU ARE COMMANDED to execute this warrant on or before _ _/_ _ _ _ _ _ _ _ _ (not to exceed 14 days)
                   fin the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

                  Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt fo r the property taken to the
          person from whom , or from whose premises, the property was taken, or leave the copy and receipt at the place where the
          property was taken.
                  The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
          as required by law and promptly return this warrant and inventory to           United States Magistrate Judge Eric I. Long
                                                                                                              (United States Magistrate Judge)

               0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
          § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
          property, will be searched or seized (check the appropriate box)
               0 for _ _ days (not to exceed 30)                 •
                                                         unti l, the facts justifying, the later specific date of
                                                                                                        s/Eric I. Long
          Date and time issued:
                                            I    I           I


          City and state :              Urbana , Illi nois                                               nited States Magistrate Judge Eric I. Long
                                                                                                                     Printed name and title
                                     2:19-mj-07019-EIL # 4                Page 2 of 8

         'ti

               AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                                  Return
               Case No.:                                Date and time warrant executed:               Copy of warrant and inventory left with:
                  19-MJ-    7Q\D\                        February 2, 2019, at 9:39am                    LogMeln Inc . .
               Inventory made in the presence of: GS Noblet

               Inventory of the property taken and name of any person(s) seized:
                 Information attached to us_er stephan4096@gmail.com (Stephan Caamano)- data account created, all products used and last
                 usage of product, a,n IP addresses used by Caamano to access products




I
I
I
I    .
i.




!.




                                                                                Certification

                                                                                                                                     ..           .
                        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to .the
               designated judge.                                                                                                              ·


                                                                                     s/Todd Emery
               Date:     04/0l/2019
                                                                                              /   .
                                                                                                             Executing officer 's signature

                                                                                          Todd M Eme,y, Special Agent
                                                                                                                Printed name and title
- - - -- - - -- - - -- -- - - - - - -
                   2:19-mj-07019-EIL # 4      Page 3 of 8

';
                                             ATTACHMENT A


                                           Property to Be Searched


                This warrant applies to information associated with the user account associated

          with email stephan4096@gmail.com that is stored at premises owned, maintained,

          controlled, or operated by LogMeln, Inc., a company headquartered at 323 Summer

          Street, Boston, Massachusetts.
             2:19-mj-07019-EIL # 4     Page 4 of 8



                                      ATTACHMENT B

                                Particular Things to be Seized

   I.        Information to be disclosed by LogMein, Inc. (the "Provider")

        To the extent that the information described in Attachment A is within the

possession, custody, or control of the Provider, regardless of whether such information

is stored, held or maintained inside or outside of the United States, and including any

emails, records, files, logs, or information that has been deleted but is still available to

the Provider, or has been preserved pursuant to a request made under 18 U.S.C. §

2703(f) on March 29, 2018, the Provider is required to disclose the following information

to the government for each account or identifier listed in Attachment A:

        a.      The contents of all emails associated with the account, including stored or

preserved copies of emails sent to and from the account, draft emails, the source and

destination addresses associated with each email, the date and time at which each email

was sent, and the size and length of each email;

        b.      All records or other information regarding the identification of the

account, to include full name, physical address, telephone numbers and other

identifiers, records of session times and durations, the date on which the account was

created, the length of service, the IP address used to register the account, log-in IP

addresses associated with session times and dates, account status, alternative email

addresses provided during registration, methods of connecting, log files, and means

and source of payment (including any credit or bank account number);

        c.       The types of service utilized;
I.               2:19-mj-07019-EIL # 4      Page 5 of 8



            d.      All records or other information stored at any time by an individual using

     the account, including all usernames, passwords, address books, contact and buddy

     lists, calendar data, pictures, and files;

            e.      All records pertaining to communications between the Provider and any

     person regarding the account, including contacts with support services and records of

     actions taken;

            f.      All records pertaining to content of private messages between users or

     communities (e.g. modmail), content of information posted to Services (e.g. text, photos,

     videos, link), transactional information from purchase of products or services (e.g.

     LastPass), and information provided directly to LogMein, Inc. via forms, contests,

     sweepstakes, or promotions; and

            g.        For all information required to be disclosed pursuant to this warrant, the

     physical location or locations where the information is stored.



     The Provider is hereby ordered to disclose the above information to the government

     within fourteen days of the issuance of this warrant.
           2:19-mj-07019-EIL # 4      Page 6 of 8



   II.      Information to be seized by the government

         All information described above in Section I that constitutes fruits, contraband,

evidence, and instrumentalities of violations of 21 U.S.C. §§ 841(a)(l) and 846 those

violations involving Stephan Caamano (email account stephan4096@gmail.com) and

occurring after January 1, 2016, to the present, including, for each account or identifier

listed on Attachment A, information pertaining to the following matters:

            (a) "the sale of illegal drugs"; "dark web or dark web marketplaces";

                "conversations about Xanax, narcotics, drugs, or any pharmaceutical pills

                or materials"; "communications between Googleplex and any of the

                following users: barcentral, alpraking, eastcoastbarbarian, quantikxanax,

                quantik, galacticagora, candyland134, quanitkusa, lordxanaxusa,

                secondchanceusername, tote32, xanax empire, pestcontroll, tiz_time,

                younginlam, hulkpresser, lexie, jackxcarter, pharmaking, plexiglass, jack,

                theory of harmony;" "preparatory steps taken in furtherance of the

                scheme".

            (b) Passwords stored and maintained by LastPass associated with the account

                linked to stephan4096@gmail.com;

            (c) Evidence indicating how and when the account was accessed or used, to

                determine the geographic and chronological context of account access,

                use, and events relating to the crime under investigation and to the email

                account owner;
I,. .   2:19-mj-07019-EIL # 4     Page 7 of 8



        (d) Evidence indicating the account owner's state of mind as it relates to the

           crime under investigation;

        (e) The identity of the person(s) who created or used the user ID, including

           records that help reveal the whereabouts of such person(s);

        (f) The identity of the person(s) who communicated with the user ID about

           matters relating to manufacturing and distributing counterfeit

           pharmaceuticals/narcotics, including records that help reveal their

           whereabouts.
             2:19-mj-07019-EIL # 4     Page 8 of 8



                  CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                 BUSINESS RECORDS PURSUANT TO FEDERAL RULE
                              OF EVIDENCE 902(11)


        I, _ _ _ _ _ _ _ _ _ _ _ _ _ __, attest, under penalties of perjury under

the laws of the United States of America pursuant to 28 U.S.C. § 1746, that the

information contained in this declaration is true and correct. I am employed by

Log~eln, Inc., and my official title is _____________ . I am a

custodian of records for LogMein, Inc. . I state that each of the records attached hereto is

the original record or a true duplicate of the original record in the custody of LogMeln,

Inc., and that I am the custodian of the attached records consisting of _ _ _ __

(pages/CDs/kilobytes). I further state that:

        a.      all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth, by, or from information transmitted by, a person with

knowledge of those matters;

        b.      such records were kept in the ordinary course of a regularly conducted

business activity of LogMeln, Inc.; and

        c.      such records were made by LogMeln, Inc. as a regular practice.

        I further state that this certification is intended to satisfy Rule 902(11) of the

Federal Rules of Evidence.




 Date                                Signature
